UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50863 INOLIFE TECHNOLOGIES, INC. (Exact Name of registrant as specified in its charter) New York 30-0299889 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6040-A Six Forks Road, # 135, Raleigh, NC 27609 (Address of principal executive offices) (919) 727-9186 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: ¨ Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As ofDecember 16, 2013 the shares outstanding of the registrant’s common stock is 305,399,944. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements. 3 Condensed Consolidated Balance Sheets for the periods ending September 30, 2013 (unaudited) and March 31, 2013. 3 Condensed Consolidated Statements of Operations for the three and six month periods ending September 30, 2013 and 2012 and for the period June 17, 2009 (date of inception) through September 30, 2013 (unaudited). 4 Condensed Consolidated Statements of Cash Flows for the six month periods ending September 30, 2013 and 2012 and for the period June 17, 2009 (date of inception) through September 30, 2013 (unaudited). 5 Notes to Condensed Consolidated Financial Statements (unaudited). 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 Part II. Other Information. Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. Mine Safety Disclosure. 19 Item 5. Other Information. 19 Item 6. Exhibits. 20 Signatures 21 2 PART I. FINANCIAL STATEMENTS ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, March 31, (unaudited) Restated ASSETS Current Assets Cash $ $ Prepaid expenses TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ * Notes payable – related parties Current portion of convertible notes payable Accrued Salaries Accrued Consulting Expenses Accrued Employer Taxes Accrued interest Derivative Liability Accrued Interest to Related Party- Sharon Berthold Payroll liabilities Total Current Liabilities TOTAL LIABILITIES * SHAREHOLDERS’ EQUITY (DEFICIT) Preferred Stock, Series B, par value $0.00001 per share, 50,000,000 shares authorized, 119,940 and 119,940 issued and outstanding, respectively 2 Preferred Stock – Series C, par value $0.01 per share, 572 and -572- issued and outstanding, respectively 6 Common Stock, par value $0.00001 per share, 250,000,000 shares authorized, 240,280,492 and 240,280,492 issued and outstanding, respectively Treasury Shares Shares held in escrow ) Additional paid in capital Accumulated deficit during development stage ) )* Total Shareholders’ Deficit ) )* TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICT) $ $ *These numbers have been adjusted due to the restatement from prior periods-(See Note I) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended Six months ended June 17, 2009 (inception) through September 30, September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Operating expenses Marketing and advertising Professional fees General and administrative Rent Total operating expenses Net loss from operations ) Other income (expenses) Interest expense ) Change in Fair Value of Derivatives Gain on debt forgiveness ) Other Misc Income Impairment loss ) Recapitalization expense ) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Basic and diluted 22,748, 860 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS June 17, (inception) Six months ended through September 30, September 30, (unaudited) (unaudited) (unaudited) Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Common Stock Earned but not Issued for Services Common Stock Issued but Earned in Prior Periods for Services Accretion of Debt Discount Gain on Debt Forgiveness ) ) Debt Discount Write off of Treasury Stock Change in FV of Derivatives ) ) Common Stock Issued in Exchange for Services Preferred Stock Issued for Services Preferred Stock Issued for Stemtide Acquisition in Prior Periods Loss on Recapitalization Impairment Loss Changes in Assets and Liabilities Accounts Payable ) Notes Payables ) ) Prepaid Expense Prepaid Expense-Shareholders ) Accrued Expenses-Consulting Accrued Management Fees Accrued Taxes Accrued Interest ) Derivative Liability 0 0 Accrued Interest-Related Parties Payroll Liability ) ) Net Cash Used in Operating Activities ) ) ) Cash Flows from Financing Activities Proceeds from Issuance of Convertible Note Payables Proceeds from Note Payable - related party Proceeds from Common Stock issued for conversion of Notes Payable Proceeds from Common stock issued to a non-related party for services Proceeds from Common stock issued to related parties for services Shares Held In Escrow-Reversed Net (Repayment) Proceeds from Shareholder Loans (2 ) Net Cash Provided by Financing Activities Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning of Period Cash and Cash Equivalents – End of Period $ $ ) $ Supplemental Cash Flows Disclosures Cash paid for interest $ $ $ Net cash payments for income taxes $ $ $ Supplemental Schedule of Non-Cash Financing Activities Common Stock Issued for Services $ $ $ Preferred Stock Issued for Services $ $ $ Common Stock Earned but not Issued for Services $ $ $ Common Stock Issued in Satisfaction of Liabilities $ $ $ Liabilities Assumed in Connection with the Acquisition of Stemtide, Inc. $ $ $ Common Stock Issued in Connection with Acquisition of Stemtide, Inc. $ $ $ Common Stock Issued in Connection with INOHEALTH Transaction The accompanying notes are an integral part of these condensed consolidated financial statements. 5 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) NOTE A – THE COMPANY HISTORY InoLife Technologies, Inc. was incorporated under the laws of the State of New York on November 12, 1998 as Safe Harbour Health Care Properties, Ltd. During 1999, the Company ceased its operations. The Company remained dormant until 2004, when one of the Company’s shareholders purchased a controlling interest. In February 2004, the Company began its development stage as an internet based marketing company. The Company, as of December 2007 discontinued its internet marketing due to difficulties with service providers and subsequent cancellations by customers. In August 2009, Gary Berthold purchased 35,013,540 shares of InoLife Technologies, Inc. representing a majority of the outstanding shares. In connection with the purchase, all of the directors and officers of the Company resigned from their positions, after first appointing Berthold as a director. Effective September 17, 2009, the Board of Directors of the Company authorized the execution of a share exchange agreement (the “Share Exchange Agreement”) with InoVet, Ltd., a Delaware corporation (“InoVet”) and the shareholders of InoVet (the “InoVet Shareholders”). In accordance with the terms and provisions of the Share Exchange Agreement, the Company agreed to: (i) acquire all of the issued and outstanding shares of common stock of InoVet from the InoVet Shareholders; and (ii) issue an aggregate of 10,000,000 shares of its restricted common stock to the InoVet Shareholders. NOTE B – ACQUISITION OF STEMTIDE, INC. On July 7, 2011, the Company had acquired 100% of the issued and outstanding shares of Stemtide Inc. in exchange for 50,000,000 shares of common stock of the Company, the assumption of certain outstanding liabilities, and contingent residual payments of 10% of the gross profits derived from the sale of Stemtide Inc.’s Age-Reversing Products. The 50,000,000 shares of common stock were issued upon consummation of the agreement. The principal asset of Stemtide Inc. that was acquired was the manufacturing and marketing rights to the Stemtide Age-Reversing Products, throughout the United States, licensed from an affiliate of the principal shareholders of InoLife. These licensing rights were valued at $627,000 based on the Company assuming $572,000 of accounts payable and issuing 50,000,000 shares of common stock valued at $55,000. There were no other assets acquired NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES METHOD OF ACCOUNTING The financial statements of InoLife Technologies, Inc. (the “Company” included herein) have been prepared by the Company pursuant to the rules and regulations of the Security Exchange Commission (the “SEC”). The Company maintains its books and prepares its financial statements on the accrual basis of accounting. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company’s system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Company for the respective periods being presented. 6 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) The accompanying financial statements reflect all adjustments of a normal and recurring nature which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows of the Company for the six months ended September 30, 2013 and 2012. Factors that affect the comparability of financial data from year to year include nonrecurring expenses associated with the Company’s registration with the SEC, costs incurred to raise capital and stock awards. Accounting for Derivatives Liabilities The Company evaluates embedded conversion features within debt instruments and other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for under the relevant sections of ASC Topic 815-40, Derivative Instruments and Hedging: Contracts in Entity’s Own Equity. The result of this accounting treatment could be that the fair value of a financial instrument is classified as a derivative instrument and is marked-to-market at each balance sheet date and recorded as a liability. In the event that the fair value is recorded as a liability, the change in fair value is recorded in the statement of operations as other income or other expense. Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. Financial instruments that are initially classified as equity that become subject to reclassification under ASC Topic 815-40 are reclassified to a liability account at the fair value of the instrument on the reclassification date. The Company estimates the fair value of these derivative liabilities using Black-Scholes. NOTE D – Derivative Liabilities We apply the accounting standard that provides guidance for determining whether an equity-linked financial instrument, or embedded feature, is indexed to an entity’s own stock. The standard applies to any freestanding financial instrument or embedded features that have the characteristics of a derivative, and to any freestanding financial instruments that are potentially settled in an entity’s own common stock. From time to time, the Company has issued notes with embedded conversion features certain of the embedded conversion features result in these instruments being treated as derivatives due to an insufficient number of shares. The Company estimates the fair value of these derivatives using Black-Scholes with the following assumptions: Expected volatility is based primarily on historical volatility. Historical volatility was computed using weekly pricing observations for recent periods. We believe this method produces an estimate that is representative of our expectations of future volatility over the expected term of these embedded conversion features. We currently have no reason to believe that future volatility over the expected remaining life of these warrants and embedded conversion features is likely to differ materially from historical volatility. The expected life is based on the remaining term of the embedded conversion features. The risk-free interest rate is based on the six month U.S. Treasury securities consistent with the remaining term of the embedded conversion features. On July 23, 2013, the company received a note from Just Marketing for $40,000 with a ten percent interest rate. The note allows for a conversion into common shares at 50% of the trading day price on the date of conversion. The derivative liability associated with the 10% Convertible Notes was recognized in the amount of $40,000. During the period ended September 30, 2013, we recorded other (expense) income of ($311,556) related to the change in fair value of the preferred stock and embedded conversion features which is included in change in fair value of derivative liabilities in the accompanying condensed consolidated statements of operations. 7 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) Table: The following table presents our warrants and embedded conversion features which have no observable market data and are derived using Black-Scholes measured at fair value on a recurring basis, using Level 3 inputs, as of September 30: Annual dividend yield 0 % Expected life (years) Risk-free interest rate % Expected volatility % Embedded Conversion Features $ Preferred Stock $ $ Change in fair value $ ) The following table presents the changes in fair value of our embedded conversion features measured at fair value on a recurring basis for the years ended September 30: Balance as of April 1, $ 0 Issuance of embedded conversion features Reclassification of Preferred stock Change in fair value Balance as of September 30, $ NOTE E – INCOME TAXES The Company accounts for income taxes in accordance with FASB ASC 740, “Accounting For Income Taxes” using the asset and liability approach, which requires recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of such assets and liabilities. This method utilizes enacted statutory tax rates in effect for the year in which the temporary differences are expected to reverse and gives immediate effect to changes in the income tax rates upon enactment. Deferred tax assets are recognized, net of any valuation allowance, for temporary differences and net operating loss and tax credit carry forwards. Deferred income tax expense represents the change in net deferred assets and liability balances. The Company had no material deferred tax assets or liabilities for the period presented. Deferred income taxes result from temporary differences between the basis of assets and liabilities recognized for differences between the financial statement and tax basis thereon, and for the expected future benefits to be derived from net operating losses and tax credit carry forwards. The Company has had significant operating losses and a valuation allowance is recorded for the entire amount of the deferred tax assets, which is equal to zero. The Company’s open tax periods are 2011 through 2012. 8 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) NOTE F – RECLASSIFICATION Certain reclassifications have been made to the financial statement presentation in the prior period to correspond to the current year’s format. NOTE G – FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amount of cash, accounts receivable, accounts payable and notes payable, as applicable, approximates fair value due to the short term nature of these items and/or the current interest rates payable in relation to current market conditions. Interest rate risk is the risk that the Company’s earnings are subject to fluctuations in interest rates on either investments or on debt and is fully dependent upon the volatility of these rates. The Company does not use derivative instruments to moderate its exposure to interest rate risk, if any. Financial risk is the risk that the Company’s earnings are subject to fluctuations in interest rates or foreign exchange rates and are fully dependent upon the volatility of these rates. The company does not use derivative instruments to moderate its exposure to financial risk, if any. NOTE H – CONVERTIBLE NOTES PAYABLE Convertible notes payable consist of the following at September 30, 2013: On July 17, 2012 the Company issued a Demand note to New Opportunity Business Solutions in connection with a consulting contract also dated July 17, 2012. The principal amount of the note is $70,000.00. The note bears an interest rate of 10%. The note and any accrued interest are eligible to be converted into the Company’s common stock. The current outstanding principal balance is: $ On July 23, 2013 the Company issued a convertible promissory note to Just Marketing Group, Inc. for general business operating expense consolidating several notes. The principal amount of the note is $40,000.00. The note bears an interest rate of 10%. The maturity date was November 20, 2013 but has been extended. Principal and interest are due at Maturity. The note and any accrued interest are eligible to be converted into the Company’s common stock. The current outstanding principal balance is: $ Total Convertible notes payable Less: Current maturities Convertible notes payable net current maturities $ 0 At September 30, 2013 the accrued interest was $12,176. During the six months ended September 30, 2013, the Company issued an aggregate of 110,450,000 shares of its common stock to issuers pursuant to the conversion of the Convertible Debentures. As a result of the conversions the Company reduced its outstanding convertible notes payable balance by $110,004. 9 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) NOTE I – Restatement of Previously Issued Financial Statements On November 1, 2013, during the review of the interim financial statements, the Company determined that the previously issued financial statements for the following periods: September 30, 2011, (as filed with the Securities and Exchange Commission on December 6, 2011), December 31, 2011, (as filed with the Securities and Exchange Commission on March 21, 2012), March 31, 2012 as filed with the Securities and Exchange Commission on July 16, 2012), June 30, 2012, ( as filed with the Securities and Exchange Commission on August 20, 2012), September 30, 2012 (as filed with the Securities and Exchange Commission on November 19, 2012), December 31, 2012 (as filed with the Securities and Exchange Commission on February 19, 2013, March 31, 2013 (as filed with the Securities and Exchange Commission on July 1, 2013 and June 30, 2013, (as filed with the Securities and Exchange Commission on August 19, 2013) contained in the Company’s Quarterly Reports on Form 10-Q (“ Quarterly Reports”) respectively, should no longer be relied upon because of certain unrecognized liabilities in the Quarterly Reports and that those financial statements (the "Financial Statements") would be restated to make the necessary accounting adjustments. The financial statements filed previously mentioned periods above contained a misstatement pertaining to an unreported liability of $159,194. The Company expects all amendments and restatements to the Financial Statements affected to be cash in nature. The Company has determined that the restatements of its Financial Statements resulted from a material weakness in its internal control over financial reporting, specifically related to its process and procedures related to the communication between senior management and the accounting personnel. More information regarding the Company’s controls and procedures is set forth in Note C this Form 10-Q. The necessary accounting adjustments have been made to the Company’s financial statements for the six month period ended September 30, 2013 presented in this Form 10-Q. The Company will restate the Financial Statements to correct the errors noted above and file amendments to the previous periods Quarterly Reports with the Securities and Exchange Commission as soon as practicable. The correction of the errors will restate the previously issued Financial Statements as follows: Previously Reported Year to Date 2nd Qtr September 30, Year to Date 3rd Qtr December 31, 10-K Year to Date 4th Qtr March 31, 2012 Year to Date 1st Qtr June 30, Year to Date 2nd Qtr September 30, Year to Date 3rd Qtr December 31, 10-K Year to Date 4th Qtr March 31, Year to Date 1st Qtr June 30, Accounts Payable $ Total Current Liabilities Total Liabilities Retained Deficit ) Total Shareholders' (Deficit) Earnings ) Restatements Accounts Payable Total Current Liabilities Total Liabilities Retained Deficit ) Total Shareholders' (Deficit) Earnings ) Adjustments Accounts Payable Total Current Liabilities Total Liabilities Retained Deficit ) Total Shareholders' (Deficit) Earnings ) 10 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) NOTE J – COMMON & PREFERRED STOCK During the year ended March 31, 2013, the Company issued 60 shares of its Series B Convertible Preferred Stock to officers of the Company in consideration of 40% of their 2012 fiscal year salariesEach holder of Series B Preferred Stock shall have the right at any time to convert all (or part) of their shares of Series B Preferred Stock into shares of the Company’s common stock such that each share of the Series B Preferred Stock shall convert into that number of fully paid and non-assessable shares of Common Stock as shall be 1% of the Company’s common stock on a fully diluted basis on the date of conversion.The shares of Series B Preferred Stock shall vote together with the Company’s Common Stock, except as otherwise required by law. The number of votes for the Series B Preferred Stock shall be the same number as the amount of shares of Common Stock that would be issued upon conversion. The Series B Preferred Stock is not entitled to dividends or preference upon liquidation. As of September 30, 2013, the prepaid expense has been fully amortized and the final month was recorded in the professional services line on the consolidated statement of operations. On June 29, 2011 the Company issued 572 shares of its Series C Convertible Preferred Stock to Stemtide Shareholder Trust as satisfaction for $572,000 of accounts payable that was acquired as a part of the Stemtide acquisition. On July 25, 2012, through a shareholders and board of director vote of the Issuer (“INOL” or the “Company”), Gary Berthold was issued one share of our Class A Convertible Preferred Stock (the “Preferred A Stock”) and two billion shares of our Common Stock. Mr. Berthold was issued the Preferred A Stock in connection with and as consideration for his agreement to continue as an officer and director for the Company. The certificate of designations for the Preferred A Stock provides that as a class it possesses a number of votes equal to two times the votes of capital stock outstanding of the Company that could be asserted in any matter put to a vote of the shareholders of the Company. This did not lead to a change of control, as Mr. Berthold continues to be majority owner, along with Ms. Berthold below. After the issuance of the Preferred A Stock, Mr. Berthold returned his 30 shares of Preferred Series B Stock to the Company. On July 25, 2012, through a shareholders vote and board of director vote of the Issuer (“INOL” or the “Company”), Sharon Berthold was issued one share of our Class A Convertible Preferred Stock (the “Preferred A Stock”) and one billion shares of our Common Stock. Ms. Berthold was issued the Preferred A Stock in connection with and as consideration for her agreement to continue as an officer and director for the Company. The certificate of designations for the Preferred A Stock provides that as a class it possesses a number of votes equal to two times the of all votes of capital stock outstanding of the Company that could be asserted in any matter put to a vote of the shareholders of the Company. This did not lead to a change of control, as Ms. Berthold continues to be majority owner, along with Mr. Berthold above. After the issuance of the Preferred A Stock, Ms. Berthold returned her 30 shares of Preferred Series B Stock to the Company. On July 25, 2012, the board of directors voted and approved to set up a stock option plan for the Issuer’s selected employees, directors (if applicable) and consultants as an opportunity to acquire a proprietary interest in the success of the Company, or to increase such interest, to encourage such selected persons to remain in the employ of the Company, and to attract new employees with outstanding qualifications. This plan seeks to achieve this purpose by providing for awards in the form of registered shares, restricted shares and options (which may constitute incentive stock options or non-statutory stock options), as well as the direct award or sale of shares of the Company’s common stock. Awards may be granted under this plan in reliance upon federal and state securities law exemptions. Shares offered under this plan shall be authorized but unissued shares, and shall not exceed two hundred million (200,000,000) shares of authorized common stock of the Company. Each award or sale of shares under the plan (other than upon exercise of an option) shall be evidenced by a stock purchase agreement between the offeree and the Company. The provisions of the various stock purchase agreements entered into under the plan need not be identical. Currently, there are no agreements that are enforceable against the Company to issue these securities to a third party in exchange for services, nor is there a transaction that meets the threshold requirement under Item 3.02. On July 25, 2012 the Board of Directors approved by unanimous consent an amendment to the Certificate of Incorporation of the Company to increase the authorized preferred shares to 100,000,000 and to restate the designation of the rights and preferences of Series A Preferred, Series B Preferred Stock and the creation of Series D Preferred. Series C Preferred remained the same as filed with the State of New York on July 7, 2011, except for a change in the par value. A copy of the amendment to the Certificate of Incorporation is filed as an exhibit to this Current Report on Form 8-K. There are currently no other classes or series of preferred stock issued or outstanding. All disclosures set forth in this Current Report on Form 8-K are qualified by and subject to the rights, preferences and designations set forth in the Amendment to the Certificate of Incorporation. 11 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) In August 2012 the company issued 92,156,862 shares of its common stock to various consultants as a part of a Form S-8 registration statement filed with the Securities Exchange Commission on July 31, 2012. During the period ending December 31, 2012 the Company issued 1,574,883,925 shares of its common stock in satisfaction of $64,789 of convertible notes payable. During the period ending December 31, 2012 the Company issued 3,030,000,000 shares of its common stock to the Bertholds for control and services. During October 2012 the Company issued 640,000,000 shares of its common stock is satisfaction of $6,400 of convertible notes payable. In October 2012 the company issued 200,000,000 shares of its common stock to various consultants as a part of a Form S-8 registration statement filed with the Securities Exchange Commission on July 31, 2012. On November 7, 2012 the Company filed an Amendment with the state of New York to affect a 1 to 50,000 reverse of their common stock. FINRA deemed the 1 for 50,000 reverse stock split effective on January 24, 2013. On April 29, 2013 INOL approved a conversion notice from Universal Partners Corp. whereby the remaining $1,600 of principal of the debt acquired from Robin W. Hunt as well as all accrued interest was converted into 1,800,000 unrestricted common shares. On May 1, 2013 INOL entered into an Exclusive Licensing Agreement with Green Dolphin Corp. INOL issued 1,200,000 restricted common shares to Green Dolphin Systems Corp on May 30, 2013 pursuant to Section 2 of the Agreement. On May 1, 2013 INOL entered into a Marketing Advisor agreement with Ms. Lorri Bates. The company issued 600,000 shares to Ms. Bates on May 20, 2013 pursuant to Section 2 of the agreement, which were registered in the corporation’s S-8 Registration statement at a price of $0.01 per share. On May 2, 2013 INOL put into effect a 2013 Stock Grant and Option Plan. The company filed a Form S-8 Registration Statement on May 8, 2013, with a post effective amendment having been filed on May 17, 2013 in order to register six million shares under the 2013 Stock Option Plan. On May 8, 2013 INOL filed an S-8 Registration Statement with a post effective amendment filed on May 17, 2013 in order to register 6 million common shares at a price of $0.01 per share. On May 15, 2013 INOL approved a conversion notice from Just Marketing Group, Inc. dated whereby $4,000 of the remaining $12,000 of debt acquired from Robin W. Hunt was converted into 2,000,000 shares of the Company’s common stock at a conversion rate of $0.002. On May 17, 2013 INOL approved a conversion notice from Red Tie Financial, Inc. dated whereby $4,000 of the remaining $12,000 of debt acquired from Robin W. Hunt was converted into 2,000,000 shares of the Company’s common stock at a conversion rate of $0.002. On May 20, 2013 INOL named Mr. Nick Plessas as V.P. of Business Development, issuing Mr. Plessas 1,500,000 restricted common shares on as compensation for his services rendered. On May 30, 2013 INOL entered into a consulting agreement with Mr. James W. Thomas II to provide the company with accounting services effective June 1, 2013. Mr. Thomas was issued 1,500,000 restricted common shares on as partial compensation for services rendered with additional compensation as business conditions warrant. 12 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) On June 14, 2013, the Corporation authorized and approved the conversion of 280 of the 80,000 shares of Series B Preferred Stock held by Gary Berthold and the conversion of 280 of the 40,000 shares of Series B Preferred Stock by Sharon Berthold; the Corporation authorized and approved the issuance of 70,000,000 restricted common shares each to Gary Berthold and Sharon Berthold pursuant to the conversion of their shares of Series B Preferred Stock; On June 14, 2013, INOL issued 180,000 unrestricted S-8 shares, which were registered at a price of $0.01 per share, to Ken Bart as compensation for services provided as of May 31, 2013 under the Engagement Agreement dated April 3, 2013. On June 16, 2013, INOL authorized the issuance of 1,000,000 unrestricted S-8 shares, which were registered at a price of $0.01 per share, to John Ahearn pursuant to the agreement between INOL and John Ahearn dated June 5, 2013. The shares were issued as compensation for services provided as of June 14, 2013. On June 17, 2013 INOL cancelled contracts and free trading common shares previously issued to: Classic Ventures Ltd. – 1,950,000; River Capital Ltd., - 3,500,000; Three Castle LLC – 3,750,000; Eurolink Investments, Inc. – 3,750,000; Compass Capital, Inc. – 1,950,000; and Freeport Properties, Ltd. – 3,300,000. On June 24, 2013 INOL approved a conversion notice from Just Marketing Group, Inc. whereby the remaining $8,000 debt acquired from Robin W. Hunt was converted into 4,000,000 shares of the Company’s common stock at a conversion rate of $0.002 On June 24, 2013 INOL issued 10,000,000 restricted common shares to John T. Root, Jr. as compensation for his services. On July 17, 2013 INOL approved a conversion notice from Prism Overseas whereby $6,075 of debt was converted into 7,200,000 shares of the Company’s common stock at a conversion rate of $ 0.0009. On July 18, 2013 INOL approved a conversion notice from Timelime Capital whereby $9,825 of debt was converted into 11,000,000 shares of the Company’s common stock at a conversion rate of $ 0.0009. On July 23, 2013 INOL approved a conversion notice from Continental Equities, LLC whereby 942.5 of debt was converted into 250,000 shares of the Company’s common stock at a conversion rate of $ 0.00377. On July 26, 2013 INOL approved a conversion notice from Red Tie Financial Inc. whereby $4000 of debt was converted into 4,000,000 shares of the Company’s common stock at a conversion rate of $ 0.002. On August 29, 2013, INOL issued 260,000 unrestricted S-8 shares, which were registered at a price of $0.01 per share, to Ken Bart as compensation for services provided as of May 31, 2013 under the Engagement Agreement dated April 3, 2013. On September 17, 2013 INOL approved a conversion notice from Diamond Transport LTD. whereby $2,500 of debt was converted into 20,000,000 shares of the Company’s common stock at a conversion rate of $ 0.0013. On September 17, 2013 INOL approved a conversion notice from Galaxy Properties Inc. whereby $2,500 of debt was converted into 20,000,000 shares of the Company’s common stock at a conversion rate of $ 0.0013. As of March 1, 2013 New Opportunity Business Solutions, Inc. had a convertible Note outstanding in the amount of $75,000.00. $4747.50 in interest had accrued as of such date (the “Note”). March 7, 2013: VERA Group, LLC purchased $5,000.00 of the Note from New Opportunity Business Solutions, Inc. April 9, 2013: VERA Group, LLC purchased $10,000.00 of the Note from New Opportunity Business Solutions, Inc. 13 INOLIFE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) March 4, 2013: Starcity Capital, LLC purchased $24,873.52 of the Note from New Opportunity Business Solutions, Inc. March 7, 2013: SGI Group, LLC purchased $24,873.53 of the Note from New Opportunity Business Solutions, Inc. March 4, 2013: Keith Sazer purchased $5,000.00 of the Note from New Opportunity Business Solutions, Inc. April 11, 2013: Eastern Institutional Funding, LLC purchased $5,000.00 of the Note from VERA Group, LLC March 4, 2013: Bishop Equity Partners, LLC purchased $5,000.00 of the Note from New Opportunity Business Solutions, Inc. NOTE K – SUBSEQUENT EVENTS Management has evaluated all activity of the Company through January 9, 2014 (the issue date of the financial statements) and concluded that the following additional subsequent events have occurred that require recognition in the financialstatements or disclosure in the notes to financial statements. On Oct 18, 2013 the company increased the authorized shares from 250,000,000 to 400,000,000 shares. On October 23, 2013 the company issued a 10% convertible note to Just Marketing Group, Inc. in the amount of $5,000. On November 25, 2013 the company issued an 18% convertible promissory note in the amount of $7,000 to Vera Group, LLC. On November 29, 2013 Sharon Berthold resigned her position as Director and Secretary. On November 29, 2013 Sharon Berthold resigned her position as Executive Vice President. 14 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements: No Assurances Intended In addition to historical information, this report contains forward-looking statements, which are generally identifiable by use of the words” believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of the Company. Whether those beliefs become reality will depend on many factors that are not under management’s control. Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Results of Operations Due to our continued lack of funds, our operations are very limited. As a result, we realized no revenue during the period ended September 30, 2013. The largest expensesduring the nine months ended September 30, 2013 were for professional fees. The expense related to professional fees was $308,981 and $1,735,657 for the three and six months ended September 30, 2013, respectively. Professional fees totaled $6,717,344 for the period since inception (6/17/2009) to September 30, 2013. The majority of the consultants are being paid through the issuance of common stock. Such consulting services include, but are not limited to accounting, legal, business development, SEC reporting, investor relations and mergers and acquisitions. Our executive officers received no shares of common stock for their services and control during the six months ended September 30, 2013. The common stock was issued at the markets closing price on the day of issuance. We realized a net loss of $188,671 and $1,464,705 for the three and six months ended September 30, 2013. During the period from inception to September 30, 2013, we realized a retained deficit of $7,831,467 primarily due to operating losses of $7,290,508, a loss of $764,066 due to recapitalization expenses, an impairment loss of $627,000 gain on debt forgiven of $776,480, change in fair value of derivatives of 311,556 and interest expense of $252,140 during the period from inception to September 30, 2013. Liquidity and Capital Resources At September 30, 2013 we have a cash position of $5,000. Since we initiated our business operations in 2009, our operations have been funded primarily by the private sale of equity and debt to investors. As a result, through September 30, 2013, we had used all of our funds for our operations. The Company has issued various convertible debentures to accredited investors with interest rates ranging from 8% to 20%. The investors can convert the principal and accrued but unpaid interest of the debentures into shares of the Company’s common stock. The conversion price per share is 75% of the lowest closing price for the Company’s stock during the 20 trading days prior to notice of conversion from the investor. As of September 30, 2013, there were $100,004 of convertible notes payables with $10,004 maturing within one year. We continue to actively seek investment capital. At the present time, however, we have had limited commitments from funders to provide us any additional funds. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably expected to have a current or future effect on our financial condition or results of operations. Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. There were no recent accounting pronouncements that are likely to have a material effect on the Company’s financial position or results of operations. 15 Plan of Operation InoLife Technologies, Inc. is organized to develop and market Skin Care and DNA Testing products within the US. The Company's mission is to aggressively identify, manufacture and market innovative and affordable healthcare products and services directly to the marketplace. By targeting cutting-edge DNA-based testing and reporting methodologies, the company is able to significantly benefit the health and wellness needs of both individuals and their healthcare providers. InoLife will be focusing primarily in two areas that leverage the Company’s strong relationships with certified laboratories for all natural organic compounds and DNA based predisposition test platforms. The two areas will be: 1) Skincare Division that will develop and market a complete line of all natural skincare products for men and women with Proprietary Anti-Aging beneficial properties. 2) Healthcare Division that will encompass InoLife’s Genetic Test Platforms and DNA predisposition products for certain diseases for the professional medical industry. InoLife’s Skincare Division, will utilize a patented compound to formulate a unique cream with Anti-Aging properties for both men and women. In addition, there will also be multiple other products the Company plans to develop over the next 12 months that will include all natural sunscreens; facial moisturizers and scrubs; and effective all natural formulations for the treatment of acne. InoLife Technologies, Inc. is working on putting the necessary funding in place to market the commercial use of proprietary Intellectual Property by manufacturing, brand marketing and selling an integrated program of age reversing creams and lotions. These products will be sold directly to consumers through e-commerce, direct sales, pharmacies, retailers, distributors and healthcare providers. It also offers products that are sold only to physicians, hospitals, outpatient facilities and others in the medical community for use with their patients. Inolife's Healthcare Division has developed a wide variety of genetic test platforms that provide meaningful information about genetic makeup, predispositions to certain diseases and ancestral information. Some of the platforms provide genetic biomarkers that address several pervasive healthcare needs. Test kit results can lead to lower total healthcare expenditures through early detection and management of health issues including obesity, cancers, diabetes, cardiac issues and general fitness. InoLife is committed to our shareholders to increase the fundamental value of the Company’s stock. The key to the success of each of these divisions is investment and key personnel. Management is currently in discussions with interested investment groups to help fund the Company’s development and marketing initiatives. InoLife is already in the process of bringing on board the right management talent to make this all happen. To that end, the company is in talks with Trinity Harvest Financial Services, Inc. to handle all of the accounting and some administrative functions. Trinity Harvest is an outsourced CFO company specializing in growth companies, private and public. It will be necessary to strengthen the accounting functions as the company rolls out their new product lines. The Company would like to thank its shareholders for their patience and continual support Our Independent Auditors have expressed substantial doubt about our ability to continue as a going concern. As we don’t have enough cash on hand to pay our expenses for the next 12 months of operations, our independent auditors have included a “going concern” qualification in their audit report. The Company will have to continue to raise funds to continue to operate. We require additional financing and our inability to raise additional capital on acceptable terms in the future may have a material adverse effect on our business and financial condition. We do not have sufficient operating capital to fund our operations for the next 12 months and must raise that capital through loans and/or sales of our common stock. There is no guarantee that we will be able to do so. Failure to do so could cause us to have to cut operations and delay development and introduction of our products. 16 Because we have a limited operating history to evaluate our company and are implementing a new business model, the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delay frequently encountered by a new company. Since we have a limited operating history we cannot assure you that our business will generate revenues or be profitable. Early stage companies often are unsuccessful and encounter unanticipated expenses and difficulties, investors should consider this risk in determining whether to purchase or sell our common stock. Our current management holds significant control over our common stock and they may be able to control our Company indefinitely. Our management has significant control over our voting stock that may make it difficult to complete some corporate transactions without their support and may prevent a change in control. As of September 30, 2013, our directors and executive officers as a whole, beneficially own approximately 92,000,602 shares of our common stock, 2 shares of our Series A Convertible Preferred stock and 119,440 shares of our Series B Convertible Preferred Stock. The above-described significant stockholders will have considerable influence over the outcome of all matters submitted to our stockholders for approval, including the election of directors. In addition, this ownership could discourage the acquisition of our common stock by potential investors and could have an anti-takeover effect, possibly depressing the trading price of our common stock. Item 3. Quantitative and Qualitative Disclosures About Market Risk The company has derivative instruments and they show these instruments on our financial statements. They are described further in Note C. Item 4. Controls and Procedures. (a) Management’s Conclusions Regarding Effectiveness of Disclosure Controls and Procedures. The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is a process designed under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with U.S. generally accepted accounting principles. With respect to the period ending September 30, 2013, under the supervision and with the participation of our management, we conducted an evaluation of the effectiveness of the design and operations of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934. Based upon our evaluation regarding the period ending September 30, 2013, the Company’s management, including its Chief Executive Officer and Chief Financial Officer, has concluded that its disclosure controls and procedures were not effective due to the Company’s limited internal resources and lack of ability to have multiple levels of transaction review. Through the use of external consultants and the review process, management believes that the financial statements and other information presented herewith are materially correct. 17 The Company’s disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives. However, the Company’s management, including its Chief Executive Officer and Chief Financial Officer, does not expect that its disclosure controls and procedures will prevent all error and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefit of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. (b) Changes in Internal Controls. There have been no changes in the Company’s internal control over financial reporting during the period ended September 30, 2013 that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. (c) Restatement of Previously Issued Financial Statements On November 1, 2013, during the review of the interim financial statements, the Company determined that the previously issued financial statements for the following periods: September 30, 2011, (as filed with the Securities and Exchange Commission on December 6, 2011), December 31, 2011, (as filed with the Securities and Exchange Commission on March 21, 2012), March 31, 2012 as filed with the Securities and Exchange Commission on July 16, 2012), June 30, 2012, ( as filed with the Securities and Exchange Commission on August 20, 2012), September 30, 2012 (as filed with the Securities and Exchange Commission on November 19, 2012), December 31, 2012 (as filed with the Securities and Exchange Commission on February 19, 2013, March 31, 2013 (as filed with the Securities and Exchange Commission on July 1, 2013 and June 30, 2013, (as filed with the Securities and Exchange Commission on August 19, 2013) contained in the Company’s Quarterly Reports on Form 10-Q (“ Quarterly Reports”) respectively, should no longer be relied upon because of certain unrecognized liabilities in the Quarterly Reports and that those financial statements (the "Financial Statements") would be restated to make the necessary accounting adjustments. The financial statements filed previously mentioned periods above contained a misstatement pertaining to an unreported liability of $159,194. The Company expects all amendments and restatements to the Financial Statements affected to be cash in nature. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings. The company has two legal actions. On November 23, 2011, an arbitrator awarded a total of $88,893.48 to two employees of Stemtide for unpaid salaries. This liability has been recorded. On October 18, 2013 the company was served with legal actions by Starcity Capital, LLC. The company is in talks with Starcity and expects that this action will be rescinded. The company is currently not involved in any other litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no other action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of oursubsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 1A. Risk Factors. There have been no material changes from the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2013, filed with the SEC on July 19, 2013. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. There were no additional unregistered sales of the Company’s equity securities during the quarter ended September 30, 2013 that were not otherwise disclosed on a Form 4 or Form 8-K. Item 3. Defaults upon Senior Securities. There has been no default in the payment of principal, interest, sinking or purchase fund installment, or any other material default not cured within 30 days, with respect to any indebtedness of the Company. Item 4. Mine Safety Disclosure. Not applicable Item 5. Other Information. There is no other information required to be disclosed under this item which was not previously disclosed. 19 Item 6. Exhibits. Articles of Incorporation of InoLife Technologies Inc. as amended (the “Company”). - Certificate of Incorporation, as amended through June 2004 - filed as an exhibit to the Registration Statement on Form 10-SB (File No.: 000-50863) and incorporated herein by reference. - Certificate of Amendment of Certificate of Incorporation executed on November 25, 2005 - filed as an exhibit to the Current Report on Form 8-K dated November 29,2005 and incorporated herein by reference. - Certificate of Amendment of Certificate of Incorporation executed on March 4, 2008 – filed as an Exhibit to the Current Report on Form 8-K dated March 6, 2008 and incorporated herein by reference - Certificate of Amendment of Certificate of Incorporation executed on June 6, 2008 – filed as an Exhibit to the Current Report on Form 8-K dated June 9, 2008 and incorporated herein by reference - Certificate of Amendment of Certificate of Incorporation Filed August 31, 2009 - Amendment to Certificate of Incorporate and Designation of Series B Preferred Stock (incorporated by reference to Form 8-K filed on March 22, 2011) Second Amended and Restated By-laws - filed as an exhibit to the Company’s Current Report on Form 8-K dated November 17, 2005 and incorporated herein by reference. Series B Preferred Stock Agreement. Financial Services Advisory Agreement with New York Consulting Group Agreement (incorporated by reference to the Company’s 8-K filed September 21, 2009) Share Exchange Agreement with InoVet Ltd. (incorporated by reference to the Company’s 8-K filed September 21, 2009) 10.3 Continental Investment Group, Inc. Consulting Agreement (incorporated by reference to the Company’s Form 8-K filed June 6, 2011) 10.4 RO Investments, Inc. Consulting Agreement (incorporated by reference to the Company’s Form 8-K filed June 6, 2011) 10.5 Connied, Inc. Consulting Agreement (incorporated by reference to the Company’s Form 8-K filed June 6, 2011) 10.6 Fuselier and Co, Inc. Consulting Agreement (incorporated by reference to the Company’s Form 8-K filed June 6, 2011) Employment Agreement dated April 30, 2011 with Gary Berthold (incorporated by reference to the Company’s Form 8-K filed May 3, 2011) Employment Agreement dated April 30, 2011 with Sharon Berthold (incorporated by reference to the Company’s Form 8-K filed May 3, 2011) Strategic Alliance Agreement with InoHealth Products, Inc. (to be filed) Convertible Note dated September 3, 2010 (incorporated by reference to the Company’s Form 10-Q for the period ended December 31, 2010) Convertible Note dated September 17, 2010 (incorporated by reference to the Company’s Form 10-Q for the period ended December 31, 2010) List of Subsidiaries (previously filed) Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) or 15d-14(a) of The Securities Exchange Act. Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) or 15d-14(a) of The Securities Exchange Act. Certification of Chief Executive Officer and Chief Financial Officer under Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 20 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INOLIFE TECHNOLOGIES, INC. Dated: January 9, 2014 By: /s/ GARY BERTHOLD Gary Berthold Chief Executive Officer In accordance with the Exchange Act, this Report has been signed below by the following persons, on behalf of the Registrant and in the capacities and on the dates indicated. Dated: January 9, 2014 By: /s/ GARY BERTHOLD Gary Berthold Chief Executive Officer and Chief Financial Officer 21
